DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 04/18/2022 is acknowledged.  Claims 7 and 13 have been amended.  Claims 7-8, 11-13, and 15-16 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 12/29/2021.

Response to Arguments
Applicant’s arguments with respect to independent claims 7 and 13 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. US 2007/0237664 in view of Doepker et al. US 2016/0273538 and Podack US 2019/0113034.
Regarding claim 7, Joo discloses (see Figs. 1 and 2):
A scroll compressor, comprising: 
a housing 10 with a suction inlet (suction pipe 11 and subsequent suction passages) and a system outlet 12; 
a first scroll element 40 with a first spiral 42 that is formed on a first plate 41 that is arranged fixed in the housing 10; and 
a second scroll element 50 with a second spiral 52 that is formed on a second plate 51, the second scroll element 50 rotatably arranged in the housing 10, wherein the second spiral 52 is rotated at an angle with the first spiral 42, being arranged radially offset and put together in such a way that the second spiral 52 rolls against the first spiral 42 whilst forming a suction chamber, a central chamber and a discharge chamber when the second scroll element 50 is rotated (see compression chambers P), wherein, in the first plate 41 a centrally arranged main outlet 44 for a refrigerant that is supplied via the suction inlet is formed, wherein the main outlet 44 leads into a discharge cavity 14 with a dead volume, wherein the discharge cavity 14 is formed between the main outlet 44 and the system outlet 12 and is provided with a discharge valve 80 in a direction of the system outlet 12, and wherein no valve is provided at the opening of the main outlet 44 into the discharge cavity 14 for shutting off the main outlet 44 (see Fig. 1), and wherein the discharge cavity 14 is formed by the housing 10, and wherein the discharge valve 80 is fixed to the inner wall of the housing 10 (see Figs. 1 and 2).

Joo is silent regarding:
wherein, in the first plate two eccentrically arranged pre-outlets, each of which may be shut off by way of a valve are formed.
Doepker teaches (see Figs. 8-9):
wherein, in the first plate 678 two eccentrically arranged pre-outlets 696, 698, each of which may be shut off by way of a valve 704, 705 are formed.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Joo with that of Doepker for the advantages of preventing the compressor from over-compressing working fluid when the compressor is operating under lighter load conditions, for example, such as during operation in a cooling mode of a reversible heat-pump system (Doepker [0082-0084] [0110]).

The combination of Joo and Doepker is silent regarding:
a suction inlet formed through the housing in an axial direction of the scroll compressor.
Podack teaches (see Figs. 7 and 10):
a suction inlet 64 (properly labeled as 64 in Fig. 7, mislabeled as 62 in Fig. 10) formed through the housing 40 in an axial direction of the scroll compressor.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the suction inlet in the combination of Joo and Doepker as taught by Podack for the advantage of providing a compact construction in which the suction inlet is recessed into the housing for space savings.

Regarding claim 8, the combination of Joo, Doepker, and Podack teaches:
wherein the main outlet (44, Joo) and the two pre-outlets (696, 698, Doepker Figs. 8-9) lead into the discharge cavity (14 in Joo; 642 in Doepker Figs. 8-9).

Regarding claim 12, the combination of Joo, Doepker, and Podack teaches:
wherein the scroll compressor operates in an air conditioning mode or a heat pump mode, wherein the valve 704, 705 of each of the two pre-outlets 696, 698 is opened and closed in the air conditioning mode for producing cold temperatures, and wherein the valve 704, 705 of each of the two pre-outlets 696, 698 remains closed in the heat pump mode for producing heat (Doepker [0082-0084] [0110]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. US 2007/0237664 in view of Doepker et al. US 2016/0273538 and Podack US 2019/0113034 as applied to claim 7 above, and further in view of Choi et al. US 2016/0146206.
Regarding claim 11, the combination of Joo, Doepker, and Podack is silent regarding:
wherein the scroll compressor has a total wrap angle of 660º.
However, Choi at para. [0009] teaches that “Although a winding number of the fixed wrap or the orbiting wrap may be increased to obtain a high compression ratio, if the winding number of the fixed wrap or the orbiting wrap increases, the scroll compressor may also increase in size.” Thus a person having ordinary skill in the art would have recognized that the wrap angle (winding number of the wraps) is a result-effective variable for determining the scroll compressor’s compression ratio and size.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected a total wrap angle of 660º in the combination of Joo, Doepker, and Podack as taught by Choi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Claims 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milliff et al. US 2011/0070114 in view of Doepker et al. US 2016/0273538 and Podack US 2019/0113034.
Regarding claim 13, Milliff discloses (see Fig. 1):
A scroll compressor comprising: 

    PNG
    media_image1.png
    293
    606
    media_image1.png
    Greyscale

a housing (see annotated partial Fig. 1 above) with a suction inlet (suction port 45 and subsequent suction passages) and a system outlet (see annotated partial Fig. 1 above); 
a first scroll element 30 with a first spiral 32 that is formed on a first plate (see annotated partial Fig. 1 above) that is arranged fixed in the housing; and 
a second scroll element 26 with a second spiral 28 that is formed on a second plate (see annotated partial Fig. 1 above), the second scroll element 26 rotatably arranged in the housing, wherein the second spiral 28 is rotated at an angle with the first spiral 32, being arranged radially offset and put together in such a way that the second spiral 28 rolls against the first spiral 32 whilst forming a suction chamber, a central chamber and a discharge chamber when the second scroll element 26 is rotated (see compression chambers 33), wherein, in the first plate a centrally arranged main outlet (see annotated partial Fig. 1 above) for a refrigerant that is supplied via the suction inlet is formed, wherein the main outlet leads into a discharge cavity 40 with a dead volume, wherein the discharge cavity 40 is formed between the main outlet and the system outlet and is provided with a discharge valve 42 in a direction of the system outlet (see annotated partial Fig. 1 above), and wherein no valve is provided at the opening of the main outlet into the discharge cavity 40 for shutting off the main outlet (see annotated partial Fig. 1 above), wherein the discharge cavity 40 is formed by a dome which is disposed at a discharge side on the first plate (see annotated partial Fig. 1 above), and 
wherein an intermediate space 44, surrounded by the first plate, the dome and the housing, is formed between the discharge cavity 40 and the system outlet (see annotated partial Fig. 1 above).

Milliff is silent regarding:
wherein, in the first plate two eccentrically arranged pre-outlets, each of which may be shut off by way of a valve are formed.
Doepker teaches (see Figs. 1-3 and 8-9):
wherein, in the first plate (78 in Figs. 2-3, 678 in Figs. 8-9) two eccentrically arranged pre-outlets (96, 98 in Figs. 2-3, 696, 698 in Figs. 8-9), each of which may be shut off by way of a valve (104 in Figs. 2-3, 704, 705 in Figs. 8-9) are formed.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Milliff with that of Doepker for the advantages of preventing the compressor from over-compressing working fluid when the compressor is operating under lighter load conditions, for example, such as during operation in a cooling mode of a reversible heat-pump system (Doepker [0082-0084] [0110]).

The combination of Milliff and Doepker is silent regarding:
a suction inlet formed through the housing in an axial direction of the scroll compressor.
Podack teaches (see Figs. 7 and 10):
a suction inlet 64 (properly labeled as 64 in Fig. 7, mislabeled as 62 in Fig. 10) formed through the housing 40 in an axial direction of the scroll compressor.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the suction inlet in the combination of Milliff and Doepker as taught by Podack for the advantage of providing a compact construction in which the suction inlet is recessed into the housing for space savings.

Regarding claims 15 and 16, the combination of Milliff, Doepker, and Podack teaches:
wherein the dome (annotated dome in Milliff, 108, 708 in Doepker) covers the main outlet (annotated main outlet in Milliff, 95, 695 in Doepker) or the main outlet 95 and the two pre-outlets 96, 98 (Doepker Figs. 2-3).
wherein the dome 708 (maps to the dome in Milliff) covers only the main outlet 695 so the two pre-outlets 696, 698 lead into the intermediate space 642 (Doepker Figs. 8-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/23/2022